Citation Nr: 1545099	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for service-connected chronic adjustment disorder, and to a rating higher than 70 percent since October 4, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 4, 2013.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran originally requested a hearing on his Form 9 in September 2013, but later withdrew the hearing request in writing in September 2015.  38 C.F.R. § 20.704 (2015).


FINDINGS OF FACT

1.  Prior to October 4, 2013, the Veteran's chronic adjustment disorder was characterized by occupational and social impairment with reduced reliability and productivity; it was not productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  

2.  In the period since October 4, 2013, the Veteran's chronic adjustment disorder has been characterized by occupational and social deficiencies in most areas, but has not been characterized by total occupational and social impairment.

3.  Prior to October 2013, the Veteran was service connected for adjustment disorder with mixed disturbances of emotions and conduct, evaluated as 50 percent disabling.  

4.  The evidence preponderates against a finding that the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful employment prior to October 4, 2013.


CONCLUSIONS OF LAW

1.  Prior to October 4, 2013, the criteria for a rating higher than 50 percent for chronic adjustment disorder were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).

2.  Since October 4, 2013, the criteria for a rating higher than 70 percent for chronic adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).

3.  The criteria for entitlement to a TDIU prior to October 4, 2013 are not met.   38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

With respect to the assistance requirements, this duty has been met.  The record in this case includes VA treatment notes, VA examination reports, private treatment records, and lay evidence.  The RO requested pertinent medical records from the Social Security Administration (SSA), however the SSA responded that the records and been destroyed, were not available and that further attempts to obtain them would be futile.  Moreover, other sources show SSA benefits were granted due to a wrist injury, and are not relevant to the Veteran's psychiatric disability.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA psychiatric examinations in December 2011, October 2012, and June 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In each instance, the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  The examination reports are adequate because they describe the Veteran's psychiatric symptoms in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Laws and Regulations - Psychiatric Disorder

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disorder was rated as 50 percent disabling from October 2011 until October 2013.  Since October 4, 2013, the disorder has been rated as 70 percent disabling.  The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9440, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id. 

Facts

By way of background, the Veteran worked full-time in the period from October 1984 until January 2002, at which time the Veteran experienced a work-related injury to his wrist.  This work-related injury subsequently resulted in the Veteran developing reflex sympathetic dystrophy syndrome (RSD), a chronic pain condition that is believed to be the result of dysfunction of the central or peripheral nervous system.  He was granted Social Security disability benefits for his RSD since approximately 2003.  Thereafter the Veteran worked on a part-time basis from October 2008 to July 2013.  The record reflects the Veteran was married twice, first from 1971 to 1982, then again from 1984 to 2009.  Both marriages ended in divorce.  The Veteran submitted his original psychiatric disability claim in October 2011.

VA treatment records from September 2011 to October 2014 reflect that the Veteran regularly attended psychotherapy sessions on a bi-monthly or monthly basis.  In November 2012 the Veteran began regularly meeting with a VA psychiatrist on a bi-monthly or monthly basis regarding his progress and medications.

In September 2011, a VA psychology treatment note indicates the Veteran returned to the clinic after a long absence.  It notes that the Veteran was oriented to person, place and time, was verbal, coherent, engaged, and in fair control of his emotions.  The Veteran reported an increase in disturbing dreams and the clinician noted the Veteran described PTSD-like symptoms but did not appear to meet the full diagnostic criteria.

According to a December 2011 psychology treatment note, the Veteran was verbal, coherent, engaged, and in partial control of his emotions.  Further, the Veteran presented with moderate psychological distress and expressed concern over a series of conflicts which appeared to be exacerbated by impulsive acts on his part. 

In December 2011, the Veteran received his first VA psychiatric examination.  The VA examiner reviewed the Veteran's claims file and other VA medical records, and examined the Veteran.  The Veteran presented written testimony from his second divorce and copies of five protections from abuse orders filed against him by his second wife.  The examiner diagnosed the Veteran with adjustment disorder with mixed disturbance of emotions and conduct.

The examiner noted that the Veteran appeared to have mild to moderate difficulty with social function.  The examiner stated the Veteran had a limited support system, very few friends, had problems getting along with others, particularly in intimate relationships, and had virtually no relationship with his children.

In the interview, the Veteran reported a close relationship with his brother, specifically noting that they spoke daily over the phone.  The Veteran discussed his first marriage, which lasted from 1971 to 1982 and ended in part because of the Veteran's infidelity, drug use, and poor decision making.  The Veteran reported that his second marriage lasted from 1984 until a 2009 divorce, and from which the Veteran has four children.  The Veteran asserted the five protection from abuse orders were from the period of separation and divorce from this wife, though he claimed he never touched his wife.  He lamented having no relationship with his children.  The Veteran reported having worked 65 hours per week when he was working full-time and that he got along well with coworkers and customers while he was working.

The Veteran stated he saw both a psychologist and a psychiatrist every two or three months.  The Veteran described engaging in landscaping around his home and a neighbor's yard and claimed to have no friends.  The examiner noted, however, that a female friend threw him a party for his sixtieth birthday, inviting childhood friends.  (He was born in 1949.)  The Veteran expressed plans to attend a stained glass class.  

The examination report documents two stressor events to determine whether the Veteran had PTSD.  Although the Veteran attributed a number of his social issues to his service in Vietnam, the examiner determined he did not have PTSD and stated the Veteran's impairments appeared to be primarily social in nature, particularly family and intimate relationships.  The Veteran denied that his work was negatively impacted by his psychiatric difficulties. 

The examiner determined that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms noted in the examination report include: depressed mood, anxiety, mild memory loss, impaired judgment; difficulty in establishing and maintaining effective work and social relationships; and impaired impulse control.  The examiner also opined that the Veteran's adjustment disorder was likely connected to service.

A January 2012 VA primary care note describes the Veteran as pleasant with good eye contact, engaging in conversation and smiling, having appropriate mood and affect, however, voicing sadness due to estrangement from his children and grandchildren.

According to a March 2012 VA psychology note, the Veteran was oriented to person, place and time, was verbal, coherent, engaged, and in fair control of his emotions.  It further relays that the Veteran reported being dissatisfied with his life and was particularly bothered by lack of a meaningful relationship. 

In July 2012, a primary care note indicates that the Veteran had appropriate mood and affect, was pleasant, had good eye contact, engaged in conversations, and smiled. 

An October 2012 psychologist treatment note conveys that the Veteran was groomed and open, without signs of perceptual disturbance, however his affect was labile and speech was tangential.  

In October 2012, the Veteran received a second VA psychiatric examination.  The VA examiner reviewed the Veteran's claims file, examined the Veteran, and diagnosed him with adjustment disorder, mixed with depression and anxiety.  The examiner noted the Veteran was still estranged from his children and continued to have difficulty maintaining any close relationship with women.  The Veteran was noted as stating his relationships typically last for a month to a month and a half, at which time the Veteran stated, "I get tired of them."  The Veteran reported that he stopped seeing a psychiatrist but continued pursuing individual psychotherapy. 

The Veteran took a Battelle Development Inventory test (BDI-2) and his score was in the moderate range for depression.  As part of the test, the Veteran discussed feeling loss of pleasure, self-dislike, loss of interest, indecisiveness, irritability, and loss of interest in sex.  In the interview, the Veteran described having two heated arguments that did not involve physical altercations and reported that he was largely able to control his anger at work. 

The examiner further noted that the Veteran's symptoms were congruent with previous examination results.  The Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran had the following symptoms: depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood; and difficulty establishing and maintaining work and social relationships.

In November 2012, VA treatment records reflect the Veteran visited a psychiatrist for the first time since 2008.  In the appointment, the Veteran reported getting into a fight with municipal workers and his girlfriend as well as killing one of his cats.  The Veteran expressed remorse and reported good sleep.  He also denied depression, anxiety, and mood swings.  The examiner recorded the Veteran as having good grooming and hygiene, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance.

According to a December 2012 VA treatment note, the Veteran reported a new medication was helping with his mood lability.  The examiner recorded the Veteran as having good grooming and hygiene, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  The commentary stated the Veteran was properly oriented to person, place, and time, and had fair insight and fair judgment.

A February 2013 treatment note indicates one of the Veteran's sons expressed interest in seeing him when in town.  The Veteran reported having contact with his other son as well.  The Veteran expressed pleasure that his children were "coming around" as they had been estranged during his divorce.  The Veteran was noted as having good grooming and hygiene, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  The Veteran was noted as properly oriented to person, place, and time, and having fair insight and fair judgment.

In a March 2013 psychology treatment, the Veteran asserted he had not been in a situation to test his temper recently.  He also noted that he sometimes made plans to do things but did not follow through, and stayed home instead.

According to an April 2013 psychology treatment note, the Veteran fixed up his guest room in anticipation of his son's visit.  The Veteran also inquired about his increased rating claim for his psychiatric disability.  The Veteran reported that he was considering activities to keep himself occupied and potentially meet other people, including tuning up his bicycle and going on a bus trip.  In his psychiatry visit the same month, the Veteran reported improved mood.  The Veteran was noted as having good grooming and hygiene, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  The commentary stated the Veteran was properly oriented to person, place, and time, and had fair insight and fair judgment.

A June 2013 treatment note reports the Veteran claimed he was able to have positive interactions but became easily frustrated and was quick to react.  The Veteran discussed some anger/impulse incidents at this visit; however, the details were not included.  In his psychiatry visit the same month, the Veteran reported almost getting into an altercation after cutting someone off in his vehicle.  He noted good sleep and appetite and also reported thinking about ways to meet people.  The Veteran was noted as having a GAF score of 55 at this visit.  The Veteran was also noted as having good grooming and hygiene, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  The Veteran appeared properly oriented to person, place, and time, and had fair insight and fair judgment.

In a July 2013 psychology visit, the Veteran reported quitting his job because they were going to fire him.  The Veteran expressed pride for not having been explosive or harsh in his resignation.  He also reported having some contact with friends but noted he would like to develop a stronger social life.  The Veteran was noted as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  Mood was anxious; the Veteran was properly oriented to person, place, and time, and had fair insight and fair judgment.

According to a September 2013 psychiatry note, the Veteran reported yelling at his elderly neighbor for a minor offense and expressed regret over his divorce because he did not want to be alone.  The Veteran was described as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  Mood was sad; the Veteran was properly oriented to person, place, and time, and had fair insight and fair judgment.

An October 2013 psychiatric note indicates the Veteran was having financial troubles since leaving his job.  The Veteran reported having to borrow money from a family member and noted that he was limited in the type of work he can do because of his reflex sympathetic dystrophy (RSD) condition.  The report was similar in his October 2013 psychology record; however, the doctor also administered a PTSD Check List - Civilian version test (PCL-C test).  The clinician noted a score of 63, which was somewhat supportive of a PTSD diagnosis.  The Veteran was noted as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  The Veteran was described as properly oriented to person, place, and time, and having fair insight and fair judgment.

In October 2013, the Veteran visited his brother in Florida and sought out a private medical professional, Dr. W. Anderson, for psychological evaluation secondary to his period of military service in the Army.  In this private evaluation, he completed the Minnesota Multiphasic Personality Inventory-2 and interviewed for approximately 120 minutes.  The Veteran provided Dr. Anderson with a portion of a rating decision, a statement of the case, copies of protection from abuse forms documenting allegations he had abused his former wife and children, and a copy of his DD-214 form.  Dr. Anderson diagnosed the Veteran with PTSD and a mood disorder, and noted his GAF score was 45.  

In this private examination, the Veteran reported he had been able to make and maintain friends before and during his military service, but described a decline in his social ability after discharge.  The Veteran described phone contact with his brother and no others.  Dr. Anderson determined that the Veteran described the re-experiencing, avoidance, and hyper-arousal symptoms found in individuals suffering from PTSD.  She described significant depressive symptoms, including anhedonia, social- and work-related functional impairments, cognitive difficulties, and difficulties with impulse control.  

In a December 2013 psychologist appointment, the Veteran brought his private medical treatment report to the appointment and requested that it be added to his permanent file.  The Veteran reported being hopeful for positive results from the appeal and may be considered unemployable.  The Veteran further stated that his mood was stable and that he had not experienced any episodes of rage.  He felt depressed and was having sleeping difficulties but reported increased social contact with old friends, including dating someone he had dated in the past.  In the December 2013 psychiatry appointment the Veteran commented he was not eating because of his finances; though the doctor noted he had gained three pounds in two months.  The Veteran was noted as having a GAF score of 53 at this visit.  He was described as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  The Veteran appeared properly oriented to person, place, and time, and had fair insight and fair judgment.

According to a January 2014 psychologist treatment note the Veteran expressed anger with the process of looking for a job and decided not to contact his vocational counselor.  The Veteran also expressed feelings of loneliness and regrets for past decisions.  He denied any incidences of anger outbursts, reported staying mostly to himself, and having communication with one friend, his niece, and his aunt.  The Veteran was described as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  He appeared properly oriented to person, place, and time, and had fair insight and fair judgment.

In January 2014, the Veteran received some psychological testing at the VA.  The testing report indicates the Veteran presented as casually dressed, fully oriented, alert, cooperative, average in speech and expression, cognitively processing at a normal rate and on-track.  He was relaxed and showed no unusual presenting phenomena in his behaviors.  Mood was appropriate to his situation and his affect was even.  Judgment varied with his insight but was adequate for the problems.  Memory appeared to be adequate.  The Veteran tested as average in ability level but showed parallel processing difficulty.   His visual and auditory memory appeared impaired.  The report further indicates that the Veteran had concentration and memory problems, along with a high degree of depression, trouble with decision making, a high level of distrust, resentment, irritability, anger, and a potential to abuse substances.  Persons who score in a similar manner have a high concern about health, lack positive emotions about life, and may engage in multiple antisocial and aggressive behaviors towards others.  Veteran was noted as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  He appeared properly oriented to person, place, and time, and had fair insight and fair judgment.

At the February 2014 psychiatry visit, the Veteran was angry that the results from the above noted psychological testing were not yet available.  He complained of financial issues and was upset he had no friends.  He claimed he tried to obtain work as a security guard again but was denied.  In his psychology appointment later in February, the Veteran was upset because of the duration of the VA claims process and his financial difficulties.  He reported that he stopped looking for work because he did not believe anyone will hire him due to his past employment records.  The Veteran noted that he hoped to get a higher disability rating.  The Veteran reported having bad dreams two weeks previous but noted he was generally sleeping fair due to Xanax.  Lastly, he reported that he missed attending Catholic Mass but felt uncomfortable going with no money to offer.  The Veteran was reportedly hopeful that he will be able to return soon because attending Mass was a source of support for him.  The Veteran was again noted as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  He appeared properly oriented to person, place, and time, and had fair insight and fair judgment.

According to an April 2014 VA treatment note, the Veteran continued to report financial difficulty and denied any recent anger outbursts.  He described sleeping well, having a good appetite, but experiencing some weird dreams.  He felt confident about an upcoming VA examination.  The Veteran also discussed an event where he might have reacted violently in the past and was proud of himself for not having reacted inappropriately.  The Veteran was noted as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  He appeared properly oriented to person, place, and time, and had fair insight and fair judgment.

The Veteran received a third VA psychiatric examination in June 2014.  The examiner diagnosed the Veteran with prolonged adjustment disorder and unspecified depressive disorder.  The examiner noted that the Veteran described many symptoms consistent with PTSD but did not meet the full criteria for the disorder.  The examiner documented the Veteran as showing "combat-related stressors; some avoidance behaviors (although he also reported being drawn to situations that remind him of war experiences, such as television shows on the military channel - "my favorite channel"); pervasively negative emotions; reduced participation in activities (although he acknowledged that he doesn't do much because "what can you do when you haven't got any money?"); social isolation; and irritability."  

The examination report indicates the Veteran did not reflect any symptoms related to re-experiencing, and he did not demonstrate evidence that he would meet that criterion.  The Veteran reported sometimes his Vietnam memories were a source of strength and encouragement and/or helped him manage difficult situations ("Not a day goes by that I don't think of Vietnam - in a positive way.  [When I face a difficult situation, I think,] [i]f I could make it in Vietnam for a year, I can do this.").  In addition, the examiner noted that the Veteran had symptoms consistent with a depressive disorder, but not enough to meet the DSM-5 criteria for a major depressive disorder or a persistent depressive order. 

The examiner determined that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported having essentially two relationships, a romantic partner with a low libido with whom he did not believe he was compatible and a female neighbor who cooked for and took care of him.  

The examiner observed that the Veteran presented as a casually-dressed, well-nourished, well-groomed Caucasian man who appeared his stated age.  He did not evidence any gross alterations in thinking; his responses to inquiries were logical and goal-directed.  He did not evidence any hallucinations or delusions.  He denied any current or recent suicidal or homicidal ideation, intent, or plans.  He was pleasant and cooperative with the interview process.  The examiner stated that the Veteran exhibited the following symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and impaired impulse control.

According to a June 2014 VA psychology treatment, the Veteran was hoping for an increase in income as a result of his recent VA C&P examination.  He also reported increased social contact with a friend, with whom he was spending some time.  The clinician noted the Veteran seems less sad.  

A psychiatry treatment note from July 2014 quotes the Veteran as saying "You know I lost my job as a security guard on 6/27/13.  I am going to building 17 after I see you for my compensation!"  The Veteran also conveyed that a new prescription was helping with his anxiety, his sleep was fair, and he had no recent anger outbursts.  Veteran was described as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  He was properly oriented to person, place, and time, and had fair insight and fair judgment.

In an August 2014 psychology treatment note, the Veteran reported occasional contact with one son.  Most of the discussion this visit concerned his feelings of family isolation.  The Veteran noted that he was sleeping well, had a good appetite, and had no recent anger outbursts, though he lamented his financial difficulties. 

According to a psychiatry treatment note from September 2014, the Veteran's nightmares, anxiety, and depression were ameliorated by medication.  The Veteran reported no recent anger outbursts and fair sleep and appetite.  The Veteran was noted as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  He was properly oriented to person, place, and time, and had fair insight and fair judgment.

An October 2014 psychology treatment note indicates the Veteran had contact with one of his sons and was able to meet his new granddaughter.  He expressed anger at his ex-wife and most of the session concerned feelings of family isolation.  The clinician noted the Veteran was appropriately dressed with good grooming and hygiene, relatedness was cooperative and interactive; mood was sad.  Expressive and receptive communication was intact.  

Analysis - Psychiatric Disability Rating Prior to October 3, 2013

The Board finds that the Veteran's psychiatric disability picture during the period from October 31, 2011 through October 4, 2013 is encompassed by the 50 percent rating then in effect, and does not warrant a higher rating.  The Veteran's irritability, depressed mood, memory deficits, occasional sleep impairment, occasional nightmares, and guardedness are already contemplated by the 50 percent rating.  

Although the record indicates that the Veteran experienced difficulty with relationships, VA treatment records reflect that the Veteran has been married twice for approximately thirty-three years total.  The mental health notes also demonstrate that the Veteran does maintain relationships with his brother and a neighbor who cooks and takes care of him.  In any event, difficulty in establishing and maintaining effective work and social relationships is contemplated by the 50 percent rating.  

The record also reflects that the Veteran struggles with impulse control and anger.  The Veteran provided five protection from abuse orders to the VA examiner in the December 2011 VA examination and in the private examination by Dr. Anderson in October 2013.  At the same time, however, he has maintained that he had not touched his wife or his children.  In October 2012, the Veteran reported he killed one of his cats.  The context, however, was that his cat lured another cat's kitten away and killed it and that the Veteran thereafter responded by killing the murderous cat with a piece of lumber.  The Veteran also reportedly felt tremendous remorse afterwards.  

In November 2012, the Veteran reported to his psychiatrist that he had impulsively gotten into fights with municipal workers and his girlfriend.  However, the Veteran also reportedly was not explosive or harsh when resigning from his job.  (See July 2013 VA psychology note.)   An April 2014 VA treatment note reflects the Veteran discussed an event where he may have reacted violently in the past, but was able to react appropriately.  In June 2013, the Veteran reported an incident to his VA psychiatrist wherein he accidentally cutoff another driver who then followed him.  The other driver eventually blocked him and tried to provoke a fight, yet the Veteran was able to avoid physical contact.  On numerous occasions, the Veteran reported no recent anger outbursts.  (See, e.g., September 2014 VA psychiatry note, July 2014 VA psychiatry note, April 2014 VA psychiatry note; January 2014 VA psychology note.)  

In the December 2011 VA examination, the symptoms noted for rating purposes included: depressed mood, anxiety, mild memory loss, impaired judgment; difficulty in establishing and maintaining effective work and social relationships; and impaired impulse control.  The October 2012 examination report was congruent with the previous examination but added "suspiciousness" to the list of symptoms.  

To satisfy the criteria for the next higher (i.e. 70 percent) disability rating, the Veteran's psychiatric disorder would need to be manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  In this case, several psychiatric assessments found that the Veteran was capable of successful social and occupational interaction, though with occasional impairment (see, e.g., December 2011 VA examination report noting the Veteran presented with moderate psychological distress and expressed concern over a series of conflicts which appeared to be exacerbated by impulsive acts on his part).  No delusions, hallucinations, or panic attacks were noted at any point during the appeal period.  The Veteran did not exhibit suicidal ideation; obsessional rituals which interfere with routine activities; intermittent illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene at any point during the entire appeal period.  VA mental health notes repeatedly showed the Veteran's judgement and thought processes to be adequate, and his memory was usually found to be fair.  Numerous treatment notes indicate that the Veteran has appropriate mood and affect, is pleasant, has good eye contact, engages in conversations, and smiles.

In making this determination, the Board is aware that the symptoms listed under the rating criteria are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a particular evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard, the Board has also reviewed the evidence to determine his overall level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. April 8, 2013) (Although the Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment).  In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a Veteran's psychiatric symptoms.  Id.; see also 38 C.F.R. § 4.126 (2015).  The rating is based, as far as practicable, upon the average impairments of earning capacity, in civil occupations, resulting from the Veteran's service-connected disabilities.  Id. 

The Veteran worked for the same company doing HVAC work for nearly eighteen years and worked part-time as a security guard at a single company for approximately five years until he resigned before he could be terminated for minor pilfering.  In fact, the Veteran was working part-time during the period in question.  This demonstrates the Veteran's long history of holding stable employment.        

The Board acknowledges that the Veteran described difficulty controlling his impulses and anger (see, for example, November 2012 psychiatry note and December 2011 examination report); however, he also described instances where he had been able to maintain his control, such as when a person he cut off followed him and tried to provoke him into a fight (as described in a June 2013 psychiatry note).  He relayed to his psychologist that he was able to maintain his emotional control in those situations.  Further, the psychologist observed him to be calm and/or in control on several occasions.  See, for example, April 2013 and June 2013 treatment note indicating the Veteran was calm; December 2012 psychology note indicating the Veteran presented as more in control of his emotions and Veteran was attempting to take the high road in recent interactions with others; and VA examination report from October 2012 indicating the Veteran is "largely able to control his anger at work." 

During the relevant period from October 2011 to October 2013, the Veteran's GAF score was 55.  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  This score reflects moderate symptoms or moderate difficulty in social and occupational functioning (e.g. few friends, conflicts with peers and coworkers).  It was not until October 4, 2013 that the Veteran received a score of 45, which contemplates more serious symptoms.  This is the date on which the Veteran's disability rating was increased to 70 percent.  A GAF score between 51 and 60 reflects moderate symptoms, and all of the Veteran's GAF score falls within this range during the period the Veteran was rated as 50 percent disabled.  A 50 percent disability rating contemplates the moderate symptoms reflected by that GAF score range.  

In both the December 2011 and October 2012 VA examination reports, the Veteran was found to have social and occupational impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

There were a few isolated incidences of relatively severe outbursts during the period from October 2011 to October 2013; however, the duration of these outbursts was brief and are not representative of his overall disability picture for the overwhelming majority of this period.  The Veteran's other psychiatric symptoms as detailed above reflect moderate day-to-day difficulties due to his psychiatric disability.  Therefore, for the reasons discussed above, the Veteran's general level of impairment for this period is most closely aligned with that of the 50 percent rating.

Analysis - Psychiatric Disability Rating From October 4, 2013

The Veteran was granted a 70 percent disability rating for his psychiatric disorder effective October 3, 2013.  He asserts he is entitled to a 100 percent rating.  

Although the symptoms listed under the rating criteria for a 100 percent rating are neither exhaustive nor required for such rating, they provide examples demonstrating impairment of cognitive functioning on a very high level.  

Though the Veteran has been found to be unemployable during the period in question, which suggests total occupational impairment, he does not demonstrate total social impairment.  While the Veteran asserts he did not have any close family or friends during the period in question, the record reflects that Veteran did have daily telephone contact with his brother, visited his brother in Florida and maintained a relationship with a neighbor who cooks and takes care of him.  

Though the record also reflects that the Veteran is somewhat socially isolated and withdrawn, his VA treatment records demonstrate that he is able to interact with others, and periodically has interactions with friends.  He regularly kept his counseling appointments during the period on appeal, had regular contact with his brother, and by his account, several women he dated for four to six weeks each.  As such, records show that the Veteran demonstrated a degree of cognitive functioning not characteristic of someone who is completely psychiatrically impaired, as defined by VA's rating criteria. 

In February 2014, the Veteran explained that he missed the social support system associated with church attendance and expressed hope that he would soon be able to attend services.  The Veteran stated he did not attend service only because he felt uncomfortable attending with no money to put in the offering.  This reflection suggests that he had the capacity to think about what types of societal norms existed and he was able to consider whether or not, or to what degree, he wanted to fit into them. 

As noted above, in nearly all of the VA psychology treatment notes from 2013 and 2014, the Veteran was noted as having good grooming and hygiene, being relatable, cooperative and interactive with appropriate affect, presenting without disturbances of thought process and thought content and without signs of perceptual disturbance, with expressive and receptive communication.  The commentary further noted that the Veteran was properly oriented to person, place, and time, and had fair insight and fair judgment.  In earlier treatment notes, the Veteran is frequently noted as being groomed and open, without signs of perceptual disturbance, however his affect was sometimes noted as labile and his mood sometimes noted as anxious.  

In October 2013, an outside psychologist offered the opinion that the Veteran had significant psychiatric problems; however that opinion did not indicate that the Veteran was nonfunctional in many aspects of life or unable to engage in simple social situations.  Dr. Anderson noted that the Veteran was calm and relaxed with appropriate affect and normal speech, normal working memory, normal intelligence, and orientation to person, place, and time.  Suicidal and homicidal tendencies and perceptual abnormalities were noted as not apparent.   While Dr. Anderson further noted the Veteran demonstrated moodiness; impulse control issues; reduced attention and concentration capacity; sub-normal judgment and insight; significant cognitive difficulties; and social and work related impairments; she did not indicate the Veteran is totally occupationally and socially impaired. 

Moreover, the Veteran's history reflects multiple instances of being able to function in nearly all aspects of his life.  He was married twice for relatively long periods of time, approximately ten and twenty-three years.  The Veteran worked for the same company doing HVAC work for nearly eighteen years and worked part-time at a single company as a security guard for approximately five years until he resigned before he expected to be terminated for minor pilfering.  

The Veteran's GAF scores ranged from 45 (lowest) to 53 (highest) during the period since October 2013.  The Veteran's lowest GAF score of 45, noted by Dr. Anderson in October 2013, could indicate some serious impairment in social, occupational functioning.  However, the psychologist with whom the Veteran meets on a regular basis and who is very familiar with the Veteran and his history assigned a score of 53; this score correlates with moderate difficulty in social or occupational functioning.  The score of 53 was assigned in December 2013, less than two months after the assessment by Dr. Anderson.  The rest of the record does not support a finding that the Veteran is severely disabled due to his psychiatric condition.  Indeed, lower scores (such as from 31 to 40 or 21 or 30) are available for more serious symptoms that are better aligned with the severity of mental and cognitive impairment associated with a 100 percent disability rating.  The Veteran is not shown to have scored in these lower ranges during the period on appeal.

The record does reflect, though, that the Veteran's psychiatric disability may have worsened.  As noted above, the December 2011 VA examination reflected symptoms such as depressed mood, anxiety, mild memory loss, impaired judgment; difficulty in establishing and maintaining effective work and social relationships; and impaired impulse control and the October 2012 examination report was largely consistent.  The June 2014 examination report, however, adds a number of additional symptoms, including chronic sleep impairment; difficulty adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships.  The RO took both these increased symptoms and the report of Dr. Anderson into account in the October 2014 rating decision granting the Veteran a 70 percent disability rating.  

The VA psychology notes described various highs and lows, with many of the "down" times occurring due to interactions, or lack of, with his children.  However, these fluctuations with life's events are not pronounced or severe enough to warrant a rating higher than 70 percent.  The highest, 100 percent disability rating is not warranted for the period in question. 

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The 50 percent rating criteria contemplate the severity and symptoms of the Veteran's psychiatric disorder between October 31, 2011 and October 3, 2013.  His chronic adjustment disorder was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective social relationships.  These are manifestations contemplated in the broad rating criteria under the general schedule of ratings for mental disorders located at 38 C.F.R. § 4.130.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted for this period.

The 70 percent rating criteria contemplate the severity and symptoms of the Veteran's psychiatric disorder from October 4, 2013 to the present.  His chronic adjustment disorder has been productive of occupational and social impairment in most areas, such as work, family relations, judgment, thinking, or mood, due to impaired impulse control, disturbances of motivation and mood, difficulty in adapting to stressful situations, and inability to establish and maintain effective relationships.  These are manifestations contemplated in the broad rating criteria under the general schedule of ratings for mental disorders located at 38 C.F.R. § 4.130.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted.



TDIU

The Veteran was granted a TDIU effective October 3, 2013.  He seeks TDIU prior to this date.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities or of a common etiology are considered as one disability.  38 C.F.R. § 4.16(a).

Prior to October 4, 2013, the Veteran had a single compensable disability and it was rated as less than 70 percent.  Thus, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) for the period prior to October 2013 are not met.  Accordingly, the discussion below will consider entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), for referral to the Director, Compensation and Pension Service in regard to the period prior to October 2013.

The record indicates that the Veteran worked full-time during the period from October 1984 until January 2002, at which time the Veteran experienced a work related injury to his wrist.  This work related injury subsequently resulted in the Veteran developing RSD.  Thereafter the Veteran worked on a part-time basis from October 2008 to July 2013.  Records indicate that the Veteran received Social Security Benefits as a result of his RSD since approximately 2003.  

The Veteran had VA psychiatric examinations during the relevant period in December 2011 and October 2012.  Both examiners indicated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In the December 2011 examination, the Veteran reported that he got along well with co-workers and customers while he was working and he denied that his work situation was impacted by any difficulties in getting along with others.  In the October 2012 examination, the Veteran reported that he was largely able to control his anger at work.  None of the Veteran's regular VA psychiatric treatment records reflect work-related outbursts. 

The Veteran was employed on a part-time basis from October 2008 until July 2013.  There are no medical records indicating the Veteran was unemployable due to his service-connected disabilities prior to October 2013.  The records reflect the Veteran never claimed he was unemployable in his VA treatment records and, in fact, the Veteran asserted personal reasons for not actively looking for employment.  (See January 2014 VA psychologist treatment not noting the Veteran was angry with the process of looking for a job and decided not to contact his vocational counselor).  He did, however, mention to his psychologist that he hoped to be found unemployable during the VA appeals process.  (See December 2013 VA psychologist treatment note indicating the Veteran hoped for positive results from the appeal and may be considered unemployable).   

In addition, the medical records on file and statements made by the Veteran during the relevant period indicate the Veteran was generally capable of controlling his anger and impulse issues in a work environment.  For example, in the December 2011 VA examination report the Veteran stated he got along well with co-workers and customers while he was working and the Veteran denied that his work was negatively impacted by his psychiatric difficulties.  In an October 2012 VA examination, the Veteran again reported that he was largely able to control his anger at work.

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm; the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Id.  The medical evidence of record for the relevant period simply does not support his contention that his service-connected disability made him unable to be gainfully employed due to his service-connected disability.  The Veteran regularly attended  his VA psychiatry and psychology appointments well-groomed, appropriately dressed, and with fair to good control of his temper.  VA treatment notes suggest that the Veteran was not actively looking for work.  For example, a January 2014 VA psychology note indicates the Veteran did not contact his vocational counselor and he expressed anger at the prospect of looking for a job.  A February 2014 VA psychiatry note indicates the Veteran stopped looking for work because he did not believe anyone would hire him. 

The Board has considered the Veteran's individual education and employment background, and is cognizant that the Veteran spent many years post-service engaged in blue collar work and has little education.  However, the Veteran was able to do his job with his reported longstanding symptoms, including his difficulties controlling impulses and anger, prior to 2013.  In fact, the Veteran was employed part-time at the same company from October 2008 until July 2013, when he resigned due to minor pilfering.  

The Board finds that, prior to October 31, 2013, the Veteran's sole service-connected disability, alone, did not render him unable to obtain and maintain gainful employment.  Therefore, it is unnecessary to refer the matter to the Director, Compensation and Pension Service for consideration of TDUI on an extraschedular basis.  Accordingly, the claim for TDIU prior to October 4, 2013 must be denied.
 


ORDER

An initial rating in excess of 50 percent for service-connected chronic adjustment disorder is denied. 

A rating in excess of 70 percent for service-connected chronic adjustment disorder since October 4, 2013 is denied. 

Entitlement to a TDIU prior to October 4, 2013 is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


